Citation Nr: 1732444	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes and/or posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for alcoholism, to include as secondary to PTSD. 

5.  Entitlement to service connection for joint pain, to include fibromyalgia and osteoarthritis, to include as secondary to PTSD.

6.  Entitlement to service connection for a gastrointestinal condition, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, irritable bowel, stomach pain and acid, to include as secondary to PTSD.  

7.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus 

8.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction (CAD).

9.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

10.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011, May 2012 and February 2015 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2015 Board decision and remand, the Veteran's claim for entitlement to service connection for asbestosis was denied.  The remainder of the issues, not including the issue of entitlement to a TDIU due to service-connected disabilities, were remanded for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In regards to the claim for entitlement to service connection for asbestosis, the Veteran appealed the June 2015 decision and remand to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Remand (JMR), the Court, in part, vacated the Board's decision regarding the issue and remanded the matter to the Board for compliance with the terms of the JMR.  In response to the JMR, Board remanded the issue in August 2016.  Id.  

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A diagnosis of asbestosis is not demonstrated by the evidence of record.

2.  Though the Veteran currently suffers from bilateral hearing loss, the evidence of record does not show that this hearing loss is related to his claimed in-service noise exposure.

3.  Hypertension is not related to the Veteran's active duty service and has not been caused or made worse by his service-connected diabetes mellitus and/or PTSD.

4.  The Veteran's alcohol dependence is not related to the Veteran's active duty service and has not been caused or made worse by his service-connected PTSD.

5.  Joint pain is not related to the Veteran's active duty service and has not been caused or made worse by his service-connected PTSD.

6.  Gastrointestinal condition is not related to the Veteran's active duty service and has not been caused or made worse by his service-connected PTSD.

7.  The Veteran's diabetes mellitus does not require requires insulin, a restricted diet, and regulation of activities.

8.  The Veteran's CAD had not been manifested by a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes and/or PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for alcoholism, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection for joint pain, to include fibromyalgia and osteoarthritis, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for service connection for a gastrointestinal condition, to include GERD, acid reflux, hiatal hernia, irritable bowel, stomach pain and acid, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code 7913 (2016).

8.  The criteria for an initial disability rating in excess of 10 percent for CAD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examinations in June 2011, April 2012, and December 2016 and a medical opinion in November 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims on appeal.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995).

A.  Asbestosis

The Veteran seeks entitlement to service connection for asbestosis.  The Veteran contends that he was exposed to asbestos from artillery wraps and gun powder while in service.  (See Substantive Appeal). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Court has held that VA must analyze a veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  There is no specific statutory guidance regarding these claims and the Secretary has not promulgated regulations with regard to asbestos related claims.  Nevertheless, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 2 (Manual) guides the Board on service connection claims for disabilities resulting from asbestos exposure.

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (f).

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Occupational exposure to asbestos has been shown in insulation, work in shipyards, manufacture and installation of pipe products, manufacture and servicing of friction products such as brake linings and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Id. at Subsection (g).

VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.

The Veteran's service treatment records are silent for treatment or complaints for asbestos related problems.  At his December 1970 separation examination, no abnormalities were found in the Veteran's chest and lungs.

Post service treatment records are silent for any lung conditions.  A private treatment record dated in April 2008 shows that the Veteran's respiration rhythm and depth and respiratory movements were normal.  It was noted that his lungs were normal.

A VA treatment record dated in September 2010 notes reflects that the Veteran's chest was clear to auscultation, bilaterally.  A March 2014 VA treatment record reflects that an examination of the Veteran's lungs showed no crackles, wheezing or rhonchi.  

Military personnel records were associated with the Veteran's file which show his service in the Kentucky National Guard.  Pursuant to the February 2016 JMR, the Veteran's claim was remanded to allow the RO to make an additional record request to obtain the Veteran's records from the Kentucky National Guard for his period of service from January 1966 to January 1968.  A letter received in October 2016 from the Kentucky National Guard indicates that the Kentucky Army National Guard did not have any medical records on file.  

The Veteran was afforded a VA examination in December 2016.  The Veteran reported that in 1995 or 1996, his oxygen level was down and that he had x-rays taken and was told that he had asbestosis.  

Upon examination, the Veteran was found to have mild obstructive ventilatory dysfunction (OVD) with normal diffusing capacity.  There was significant response to inhaled bronchodilator.  The Veteran's lung volume was within normal limits.  

The VA examination report reflected an extensive review of the Veteran's claims file.  The VA examiner determined that there was no diagnosis of asbestosis or any other chronic respiratory condition.  The VA examiner noted that the Veteran's OVD was most likely related to recent acute bronchitis. 

The VA examiner noted the Veteran's assertions of a previous diagnosis of asbestosis.  However, the Veteran denied having pulmonary function tests, or chest or bronchoscopy's performed during that time.  The VA examiner noted that it was highly unlikely that a diagnosis of asbestosis was made.  Per medical literature, asbestosis cannot be diagnosed on imaging alone.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  An disability due to asbestos exposure has not been shown at any time since the claim for service connection.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Here, there is no competent medical evidence, to include the December 2016 VA examination, reflective of an asbestos related disability at any time during the appeal period.  In the absence of competent evidence of a present diagnosis, there is no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, it is therefore unnecessary to address any other element of direct service connection.

The Board notes that the Veteran is competent to report his symptoms.  That said, it is the province of trained medical professionals to ascertain that such symptoms are indicative of asbestos exposure.  The Veteran has not been shown to possess the training and credentials needed to render a competent diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Further, the Board notes the Veteran's assertion of an asbestosis diagnosis in the 1990's and that the claim was remanded to obtain records from the Kentucky National Guard.  Irregardless of the absences of documentation for both of the assertions, the Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

B.  Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that he was exposed to heavy artillery fire with no ear protection while in service.  (See Substantive Appeal).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. The threshold for normal hearing is between zero and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Service treatment records are negative for complaints or findings of hearing loss.  

Post service VA treatment records are silent for complaints of hearing loss.  

The Veteran was afforded a VA audio examination in June 2011.  The Veteran reported gradual hearing loss for about 15 years or longer.  He stated that he was exposed to noise from howitzers, machine guns and M16s.  He noted that he had ear protection part of the time, but not usually.  It was noted that the Veteran worked as a locomotive engineer for 10 years, with ear protection and that he hunted very rarely.  

Upon examination, the pure tone thresholds in his right ear were 15, 25, 20, 40 and 40 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 15, 20, 25, 60 and 65 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Speech recognition scores were 80 percent, bilaterally.  He was diagnosed with bilateral sensorineural hearing loss, mild in his right ear and moderate in his left ear.  

The VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure while in service.  The VA examiner stated that although the Veteran currently had high frequency hearing loss bilaterally, his hearing was normal at separation, with no significant threshold shift, so the current hearing loss was more likely a post service occurrence.  

Pursuant to the Board's August 2016 remand, a VA medical opinion was obtained in November 2016.  After a review of the Veteran's claims file, a VA audiologist opined that it was less likely than not that the condition claimed was incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that highly probable acoustic trauma was conceded.  Although acoustic trauma was conceded, hearing loss was not a presumptive condition and was not conceded just due to the military occupational specialty and military noise exposure.  In this case, there was no nexus.  The VA examiner noted that the Institute of Medicine (2006) stated that evidence is not sufficient to determine the probability of acquiring a noise induced hearing loss (NIHL) or to estimate the magnitude of the NIHL that a specific individual is likely to experience from a given noise exposure; because of the changing nature of assignments in the military, the unpredictable aspects of military training and combat, the intermittent nature of many noise exposures, and the sporadic use of hearing protection while in the military, the data did not provide a sufficient basis of estimating cumulative noise exposure of the course of military service for individuals or for sub groups, e.g., occupational specialties, branches or eras.  Numerous military audiograms in the Veteran's file all revealed hearing within normal limits in service, including at separation.  The VA examiner noted that the Institute of Medicine stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  

The VA examiner indicated that there was objective evidence that the Veteran's hearing was within normal limits in service.  The VA examiner stated that it was his clinical opinion that a nexus could not be made and that the Veteran's hearing loss was less likely as not caused by or a result of in-service noise exposure.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  The Veteran is currently diagnosed with sensorineural hearing loss for VA purposes under 38 C.F.R. § 3.385.  However, the Veteran was not treated for hearing loss during service, nor were any hearing problems reported.  Further, the evidence does not show that the Veteran demonstrated hearing loss to a compensable degree within one year of discharge from active duty, and the medical opinion evidence of record addressing the possible relationship between the current hearing loss and service is that of a VA audiologist, and such opinion evidence is against the claim.

The persuasive November 2016 medical opinion reflects that the VA audiologist did not find that the Veteran's current bilateral hearing loss was related to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the medical professional's access to the claims file and the thoroughness and detail of the opinion).  The audiologist considered the medical evidence of record, the Veteran's lay statements, and included medical literature pertinent to the claim.  This rationale makes the expert opinion persuasive and the most probative evidence as to the nexus element of the claim.  Further, there is no medical opinion of record contrary to the VA examiner's conclusion.

The Board acknowledges the Veteran's contentions that his hearing loss is due to his in-service noise exposure.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service as the Veteran can attest to factual matters of which he had first-hand knowledge and noise exposure is consistent with his circumstances of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, the Veteran does not have specialized training sufficient to render such an opinion as to the etiology of hearing loss diagnosed many years after the noise exposure.  See Jandreau, supra.  As noted above, a diagnosis of a hearing loss disability, as opposed to mere loss, requires a showing of the objective thresholds enumerated in section 3.385, and these are not capable of lay substantiation.

As such, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Hypertension

The Veteran seeks service connection for a hypertension disability.  He does not assert that his claimed condition first manifested during service and has not provided any evidence suggesting that this disability was related to service.  Consequently, he only claims that his hypertension is secondary to his service-connected PTSD.  
	
The Veteran's service treatment records are silent for complaints or treatment for any hypertension symptoms or problems while in service.

A post private medical record dated in February 2008 shows a diagnosis of benign essential hypertension.  

The Veteran was afforded a VA examination June 2011.  It was noted that the Veteran's condition was long standing.  It was also noted that continuous medication was required for control of hypertension.  The Veteran's blood pressure readings were 167/105, 175/101 and 146/98.  A diagnosis of hypertension was provided.  

The VA examiner opined that the Veteran's hypertension was not caused by or a result of diabetes mellitus type 2.  The VA examiner stated that the Veteran's hypertension onset was many years prior to his diabetes and that there was no objective data to support aggravation.  

A May 2012 VA treatment record shows that the Veteran was taking medicine for his diagnosed hypertension.  The note showed that the Veteran maintained a blood pressure reading of 120/80 at home.  

Pursuant to the Board's August 2016 remand, a VA medical opinion was obtained in December 2016.  After a review of the Veteran's claims file, a VA examiner opined that it was less likely as not that the Veteran's hypertension was caused by or aggravated by the Veteran's service-connected PTSD or diabetes mellitus.  The VA examiner stated that based upon a review of the Veteran's medical treatment records, the onset of the Veteran's hypertension was in 1992, many years after service and many years prior to his service-connected diabetes condition.  Post medical records documented the Veteran as having essential hypertension as a primary, not secondary, condition.  It was noted that medical literature through UpToDate (a peer-reviewed compilation of current medical literature) showed that that Veteran's have multiple, strongly and independently associated non-service connected risk factors for development of essential (primary) hypertension, to include a family history of first relatives, excess alcohol intake, increasing age and obesity/weight gain.  

The VA examiner reviewed the Veteran's VA examination and laboratory data and the Veteran's lay statements which did not change the rendered opinion.  Medical treatment records showed that fluctuations in the Veteran's blood pressure had been due to medication changes and omissions and clinical reports of vital signs documented stability of the Veteran's blood pressure readings.  The VA examiner stated that overall, the evidence was against potential aggravation of the Veteran's hypertension by his service-connected conditions.  

After the review of the record, the Board finds that VA medical opinions of record weigh against a finding of a relationship between the Veteran's hypertension disability and his service-connected disabilities.  The opinion provided by the VA examiners are persuasive evidence, which oppose rather than support the claim, because the opinions accurately reflect the evidence of record, the thorough examination and provide detailed discussions of all relevant facts.  The examiners opinions offered a rationale and a plausible explanation for concluding that the Veteran's hypertension disability was not the result of his service-connected diabetes mellitus and/or PTSD.  Furthermore, the record contains no medical opinion to the contrary.  Accordingly, service connection for the Veteran's hypertension disability on a secondary basis is not warranted.  See 38 C.F.R. § 3.310 (2016).

To the extent that the Veteran himself believes that his hypertension disability was caused by or aggravated by his service-connected disabilities, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, supra.  Since the condition at issue is medically complex, rather than simple, there has to be medical evidence supporting this notion of secondary service connection.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension because the persuasive medical evidence does not show that the hypertension disability is either caused or aggravated by the service-connected diabetes mellitus and/or PTSD.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted.


D.  Alcoholism

The Veteran seeks service connection for alcoholism.  He does not assert that his claimed condition first manifested during service and has not provided any evidence suggesting that this disability was related to service.  Consequently, he only claims that his alcohol dependence is secondary to his service-connected PTSD.  

Service connection on a direct basis for substance abuse is precluded.  There is, however, a limited exception to this doctrine when there is clear medical evidence establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 
	
The Veteran's service treatment records are silent for complaints or treatment for any alcohol dependence problems while in service.

A June 2011 VA PTSD examination report shows that had no problematic effects with the use of alcohol.  Issues associated with alcohol use were noted as a history of three driving-under-the-influence citations.  The VA examiner noted that alcohol dependence/abuse.  The VA examiner indicated that while alcohol dependence or abuse was a frequent comorbid diagnosis, the PTSD criteria addressed no symptoms concerning use or misuse of alcohol or drugs.  Furthermore, research findings did not support genetic influences and personal characteristics leading to both increased alcohol use and PTSD symptoms.  

Pursuant to the Board's August 2016 remand, a VA medical opinion was obtained in December 2016.  After a review of the Veteran's claims file, a VA examiner opined that it was less likely as not that the Veteran had an alcohol abuse disability that was caused by the Veteran's service-connected PTSD.  The VA examiner stated that per the DSM-5, alcohol use disorder ran in families, with 40-60% of the variance of risk explained by genetic influences.  Asked about his family history of substance use, the Veteran replied "I think my little brother who passed away drank too much."  In addition, the Veteran reported drinking "very seldom" during his military service.  He stated that he began "drinking more" because "I was doing stuff I didn't want to do and I was under stress...working for the railroad."  The VA examiner stated that it was also less likely as not that the Veteran had an alcohol abuse disability that was aggravated by his service-connected PTSD.  It was noted that the Veteran had abstained from alcohol since 2010.  

There is no evidence that an alcohol disorder was secondary to a service-connected disability.  In this regard, the Board notes that the opinion of the December 2016 VA examiner regarding the causation and aggravation of the Veteran's claimed alcoholism constitutes the most probative evidence in this matter.  It was based in large part upon a comprehensive review of the claims file and provided an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The Board acknowledges the Veteran's assertions that his alcoholism is due to his service-connected PTSD.  The Federal Circuit, however, in finding that secondary service connection for alcohol and drug abuse is available under 38 C.F.R. § 3.310(a), specifically stated that it only foresaw compensation for alcohol or drug related disabilities being allowed where there exists "clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service connected disability[.]"  Allen, 237 F.3d at 1381.  Here, there is no clear medical evidence establishing a relationship between the Veteran's alcoholism and a primary service connected disability.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for alcoholism because the persuasive medical evidence does not show that the alcoholism disability is either caused or aggravated by the service-connected PTSD.  Again, this is a medically complex question about which the Veteran lacks the training or credentials to provide a competent medical opinion. As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted.




E.  Joint Pain 

The Veteran seeks service connection for joint pain, to include fibromyalgia and osteoarthritis.  He does not assert that his claimed condition first manifested during service and has not provided any evidence suggesting that this disability was related to service.  Consequently, he only claims that his joint pain condition is secondary to his service-connected PTSD.  

The Veteran's service treatment records are silent for complaints or treatment for any joint pain or problems while in service.

A post private medical record dated in December 2009 shows a diagnosis of osteoarthritis and shoulder joint pain.  Joint pain, localized in the hip, is noted as an active problem.  

The Veteran was afforded a VA examination in April 2012.  The Veteran reported total body aches, including toes to the head, once per week lasting 1-3 days.  On other days, he had an aching sensation in his bilateral arms, posterior truncal area, radiating to his shoulders, also involving bilateral thighs, lower extremities and the toes.  It was noted that continuous medication was required for the Veteran's condition.  Upon examination, no findings signs or symptoms attributable to fibromyalgia were found.  

The VA examiner stated that Veteran's claimed fibromyalgia was not caused by PTSD.  The VA examiner noted that there was no medical literature which supported the Veteran's claim that fibromyalgia was causally related to PTSD.  It was noted that one of the diagnostic criteria of fibromyalgia was that the diagnosis was an exclusion of all other possible pathology.  The VA examiner stated that according to medical literature, cognitive and mood disturbances were present in majority of patients.  The VA examiner noted that in fibromyalgia patients, depression/anxiety is the result of fibromyalgia, but not fibromyalgia due to PTSD.  

Whether the Veteran had fibromyalgia or not, the VA examiner could only speculate.  The Veteran had osteoarthritis according the treatment records and mentioned hip and knee pain, but there was no objective pain found upon examination.  

A July 2013 VA treatment record shows that the Veteran was treated for chronic arthritic pain in the joints.  A March 2014 VA treatment record shows that the Veteran was treated for mild arthralgias in his joints.  

Pursuant to the Board's August 2016 remand, a VA medical opinion was obtained in December 2016.  After a review of the Veteran's claims file, the VA examiner opined that the Veteran's joint pain was less likely as not proximately due to or the result or, or aggravated by the Veteran's service-connected PTSD.  The VA examiner stated that the Veteran described joint pain, which had its onset in the mid 1990's.  It was noted that the Veteran's treatment records indicated a November 1993 occurrence of a severe non-service connected railroad accident in which the Veteran sustained multiple traumatic musculoskeletal injuries.  The VA examiner stated that regardless of the precise diagnosis of the Veteran's joint pain condition, it was most likely that any joint pain, to include fibromyalgia or arthritis condition, was caused by the 1993 non-service connected traumatic injuries.  The VA examiner included that medical literature did not substantiate a 50 percent or greater probability of an etiologic relationship between any joint disability and service-connected PTSD.  The pathophysiology behind development of joint disabilities, to include osteoarthritis or other structural musculoskeletal conditions were separate from PTSD.  The condition of PTSD does not cause or permanently aggravate structural musculoskeletal conditions.  

Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is against the claim for service connection for joint pain, to include fibromyalgia and osteoarthritis, to include as secondary to service-connected PTSD.  The record contains no competent opinion linking the Veteran's joint pain to his PTSD or indicating that the Veteran's PTSD has worsened his joint pain.  Rather, the VA examiners opined that the Veteran's PTSD did not cause or aggravate the Veteran's claimed joint pain.  The VA examiners considered the Veteran's reported history, the records in the claims file, and the examination findings, and an adequate rationale regarding secondary aggravation was provided.  See Nieves, supra.  There are no medical opinions to the contrary.

The Veteran is certainly competent, as a lay person, to report symptoms of which he has personal knowledge, such as joint pain, and the Board finds his account credible.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  However, as a lay person he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2016).  The specific issue in this case, the relationship between the Veteran's joint pain and service-connected disability is a complex medical issue and thus is outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As a lay person, he does not have the education, training, or experience to offer a medical diagnosis or an opinion as to the onset or etiology of this disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for joint pain, to include fibromyalgia and osteoarthritis, because the persuasive medical evidence does not show that the joint pain is either caused or aggravated by the service-connected PTSD.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted.

F.  Gastrointestinal Condition

The Veteran seeks service connection for gastrointestinal condition, to include GERD, acid reflux, hiatal hernia, irritable bowel, stomach pain and acid.  He does not assert that his claimed condition first manifested during service and has not provided any evidence suggesting that this disability was related to service.  Consequently, he only claims that his gastrointestinal condition is secondary to his service-connected PTSD.  

The Veteran's service treatment records are silent for complaints or treatment for any gastrointestinal problems while in service.

A post private medical record dated in August 2008 shows a diagnosis of possible gastritis.  A November 2008 private records shows an assessment of gastroenteritis.  

The Veteran was afforded two VA examinations in April 2012 for his claim.  The Veteran reported experiencing stomach cramps and nausea and vomiting once per week, lasting on hour of the last 10-15 years.  He noted no acid reflux, and denied weight loss.  A diagnosis of possible gastritis/gastroenteritis.  

One VA examiner opined that the Veteran's claimed possible gastritis/
gastroenteritis was not caused by his PTSD.  The VA examiner stated that there was no medical literature which supported that the PTSD was casually related to the Veteran's possible gastritis/gastroenteritis.  The Veteran's possible gastritis may be more related to the alcohol intake rather than PTSD; however, the physical examination was negative for gastritis since the medical records stated that the Veteran had no nausea and vomiting or abdominal pain (upon examination).  Gastritis is commonly secondary to infectious or autoimmune etiologies, although it could also result from drugs, hypersensitivity reactions, or extreme stress reactions.  However, the diagnosis was made by biopsy of the gastric mucosa.  Gastroenteritis is a temporary condition, usually caused by virus or food poisoning, not by PTSD.  

The Veteran was also diagnosed with diverticulosis and large intestinal polyp-removed.  The Veteran reported experiencing diarrhea every 2 weeks lasting a day for the last 4 years.  Otherwise, his bowel function is normal and denied weight loss.  It was noted that he had undergone a colonoscopy in 2009, and was told he had diverticulosis and had a poly removed.  The VA examiner opined that the Veteran's claimed diverticulosis was not caused by PTSD.  The VA examiner stated that there was no medical literature which supported that the PTSD was casually related to diverticulosis.  

Pursuant to the Board's August 2016 remand, a VA medical opinion was obtained in November 2016.  After a review of the Veteran's claims file, the VA examiner opined that it was less likely as not that any current gastrointestinal disorder was caused or aggravated by the Veteran's service-connected PTSD.  The VA examiner stated that association of PTSD with any gastrointestinal signs/symptoms or conditions did not substantiate presence of an etiologic relationship.  

Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is against the claim for service connection for gastrointestinal condition, to include GERD, acid reflux, hiatal hernia, irritable bowel, stomach pain and acid, to include as secondary to service-connected PTSD.  The record contains no competent opinion linking the Veteran's gastrointestinal condition to his PTSD or indicating that the Veteran's PTSD has worsened his gastrointestinal condition.  Rather, the VA examiners opined that the Veteran's PTSD did not cause or aggravate the Veteran's claimed gastrointestinal condition.  The VA examiners considered the Veteran's reported history, the records in the claims file, and the examination findings, and an adequate rationale regarding secondary aggravation was provided.  See Nieves, supra.  There are no medical opinions to the contrary.

The Veteran is certainly competent, as a lay person, to report symptoms of which he has personal knowledge, such as gastrointestinal condition, and the Board finds his account credible.  Layno, supra.  However, as a lay person he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2016).  The specific issue in this case, the relationship between the Veteran's joint pain and service-connected disability is a complex medical issue and thus is outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As a lay person, he does not have the education, training, or experience to offer a medical diagnosis or an opinion as to the onset or etiology of this disability.  See Kahana, supra.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for gastrointestinal condition, to include GERD, acid reflux, hiatal hernia, irritable bowel, stomach pain and acid, because the persuasive medical evidence does not show that the gastrointestinal condition is either caused or aggravated by the service-connected PTSD.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In regard to the rating claims decided herein, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

A.  Diabetes Mellitus 

The Veteran's type II diabetes mellitus is evaluated under Diagnostic Code 7913 as 20 percent disabling.  He seeks a higher rating. 

According to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A rating of 40 percent rating requires insulin, a restricted diet, and regulation of activities.  An even higher rating of 60 percent is met if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is the requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

The Veteran was afforded a VA examination in June 2011.  The Veteran reported taking oral medication for his condition.  The Veteran was diagnosed with diabetes type 2.  During an eye examination in the same month, the VA examiner provided a diagnosis of diabetes mellitus without diabetic retinopathy.  

The Veteran was afforded a VA examination in December 2016.  The Veteran managed his condition by a restricted diet and prescribed an oral hypoglycemic agent.  He saw a diabetic care provider less than 2 times per month.  He denied weight loss.  Upon examination, the Veteran's upper extremities were normal.  His lower extremities found his feet warm and skin intact.  No impact on the Veteran's ability to work was noted.  

The VA examiner noted a review of the Veteran's claims file.  VA treatment records showed excellent control of glucose levels.  Objective evidence went against current complications related to well-controlled service-connected diabetes.  

The Board finds that the criteria for the higher 40 percent rating under Diagnostic Code 7913 have not been met.  The criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

The medical evidence of record demonstrates that the Veteran's type II diabetes mellitus is treated by oral hypoglycemic agents.  This manifestation meets the criteria for a 20 percent rating.  The medical evidence of record, however, fails to reflect that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities, as required for a higher 40 percent rating.  As such, the evidence is against the assignment of an evaluation higher than 20 percent for the type II diabetes mellitus under Diagnostic Code 7913.

The preponderance of the evidence is against the claim for disability rating higher than 20 percent for the Veteran's service-connected type II diabetes mellitus.  There is no doubt to be resolved, and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  Coronary Artery Disease

The Veteran's heart disease disability is evaluated under Diagnostic Code 7005 as 10 percent disabling.  He seeks a higher rating. 

Pursuant to Diagnostic Code 7005, a 10 percent evaluation is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted when there is chronic CHF, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Veteran was afforded a VA examination in June 2011.  He reported fatigue with the lowest level of activity.  He reported taking continuous medication for the condition.  METs test results showed results as greater than 7 to 10 METs.  Congestive heart failure was not reported.  No evidence of cardiac hypertrophy or dilation was shown.  Results from an April 2008 echocardiogram showed left ventricular ejection fraction results of 74 percent.  It was noted that the Veteran's condition did not impact his ability to work.  The VA examiner noted that the exercise stress test was medically contra-indicated because the Veteran was on Atenolol, a beta blocker, which would have to be stopped to do a stress test.  This would have been potentially dangerous to his health.  In the absence of chronic congestive heart failure or treatment for congestive heart failure, estimated METs are more indicative of functional disability than is an echocardiogram or chest x-ray, as none of the tests demonstrate functional capacity.  The VA examiner stated that a normal EF does not equate to normal functional capacity as many individuals with CAD have normal ejection fractions.  

Pursuant to the Board's August 2016 remand, the Veteran was afforded a VA examination December 2016.  He reported taking medication for his condition.  No congestive heart failure, cardiac hypertrophy or dilation were noted.  An exercise test was not performed due to the Veteran's beta blocker therapy.  Results of in interview-based METs test reflected that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  Based on the examination, the VA examiner indicated that the Veteran's current estimated METs level was greater than 10 METs.  No functional impact on the Veteran's ability to work was found.  

The Board finds that a rating in excess of 10 percent for the Veteran's CAD disability is not warranted under Diagnostic Code 7005.  A 30 percent evaluation is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.   At worst, the Veteran's METs has been greater than 7.  There has also been no evidence of cardiac hypertrophy or dilation.  As such, a higher rating for the Veteran's CAD disability is not warranted under Diagnostic Code 7005.  

The Board appreciates the Veteran's assertions that his heart disability is more severely disabling than the currently awarded disability rating reflects.  The evidence of record, however, does not support these contentions, nor is the Veteran competent to state the current severity of his heart disease to the extent it requires medical measurements and opinion.  Indeed, he is competent to describe his symptoms such as fatigue, which has been taken into account, but he is not competent to determine his workload in METs.  

There are no other diagnostic criteria under which the Veteran's service-connected CAD would be more appropriately evaluated, as he does not have other heart conditions such as endocarditis, pericarditis, syphilitic heart disease, or hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7004 and 7006-7123 (2016).

In sum, the preponderance of the evidence is against the claim for disability rating higher than 10 percent for the Veteran's service-connected CAD.  There is no doubt to be resolved and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes and/or PTSD, is denied.

Entitlement to service connection for alcoholism, to include as secondary to PTSD, is denied.

Entitlement to service connection for joint pain, to include fibromyalgia and osteoarthritis, to include as secondary to PTSD, is denied.

Entitlement to service connection for a gastrointestinal condition, to include GERD, acid reflux, hiatal hernia, irritable bowel, stomach pain and acid, to include as secondary to PTSD, is denied.

Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus is denied. 

Entitlement to an initial disability rating in excess of 10 percent for CAD is denied.


REMAND

Pursuant to the Board's August 2016 remand, the Veteran's claim for an increased rating for PTSD, was remanded for a new examination to determine the nature and severity of his service-connected claim.  A new VA examination was obtained in December 2016.  The VA examiner concluded that no mental health diagnosis could be accurately provided because of significant over-reporting issues by the Veteran.  The VA examiner stated that the rest results were invalid and uninterpretable.  It was noted that the tests were indicative of feigning symptoms.  

Because the record raises the question as to the current severity of his service-connected PTSD, the issue must be remanded to afford him a new VA examination is necessary to determine the current severity of his PTSD, as well as his claimed unemployability due to his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  However, the Veteran should be made aware that any failure to cooperate, that results in invalid or unreliable test results, will likely result in the denial of his claim.  Nevertheless, he should be afforded one last opportunity, and thus, the claim is remanded.

Regarding the Veteran's claim for TDIU, the claim is intertwined with the PTSD rating claim on appeal.  A decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board will also remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination to determine the current nature and severity of his service-connected PTSD.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

The examiner should also specifically discuss the impact the Veteran's PTSD has on his ability to obtain and maintain substantially gainful employment without regard to age and non-service connected conditions, and with consideration of his education and vocational background. 

A rationale for any opinion expressed must be provided.

2.  Finally, readjudicate the issues on appeal, to include entitlement for TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


